Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 1-19 are pending and examined.
The objections to the specification and claims are withdrawn in light of the amendments.
The rejection of claims 1-19 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 REMAIN rejected for the reasons as set forth in the Office action dated 29 May 2020 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a correlation between QTLs and seed color in an eggplant plant. 
The eggplant plant, seeds, fruits, progeny, propagation material and nucleic acids are not directed to a cultivar. Rather, the claims encompass any eggplant plant, seed, fruit, progeny or propagation material from a plant that merely has a QTL and one 
In other words, the claims only require that plants, seeds, fruits, progeny, propagation material comprise the markers as claimed. However, these are naturally occurring markers in an eggplant plant that would necessarily correlate with seed color as claimed.
For example, Fukuoka et al disclose GenBank Accession No. FS081981 from eggplant and which has 100% sequence identity to SEQ ID NO: 11 of the instant invention (see Attachment A in the Office action dated 29 May 2020; see also Gene, 2010, 450, 76-84).
See also Swe et al, which disclose that cultivated eggplant yield seeds that are white (2001, J. of Agriculture, Forestry, Livestock and Fishery Sciences, September: 39-47; p. 41, ¶ 1).
This judicial exception is not integrated into a practical application because as noted above, the claims encompass any eggplant plant having naturally occurring markers that are associated with seed color.  Moreover, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception of the naturally occurring markers which correlate to seed color.

Response to Arguments
Applicant traverses the rejection of the claims for being directed to a natural phenomenon without significantly more because the claims have been amended to 
Applicant’s arguments are not persuasive for the reasons as set forth above: the eggplant plant, seeds, fruits, progeny, propagation material and nucleic acids of the claims are not directed to a cultivar. Rather, the claims encompass any eggplant plant, seed, fruit, progeny or propagation material from a plant that merely has a QTL and seed color that is naturally occurring and that is also found in the plant grown from a seed of deposit NCIMB 42507.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement for the reasons as set forth in the Office action dated 28 September 2020. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1-19 are drawn broadly to an eggplant plant comprising “a” QTL that when homozygously present leads to the production of seeds with an off-white, creamy white, beige, very light yellow or light grayish color and wherein the QTL is the same that is present in the genome of a plant grown from seed of deposit number NCIMB 
The specification describes that the SNP sequences of the markers SEQ ID NO: 1, 3, 5, 7, 9, 11, 13 and 15 are in the genome of seeds of the deposit NCIMB 42507 linked to the QTL of the invention with confers the trait of producing seeds with a novel seed color (p. 25, par. 00124). The specification describes that this novel seed color of the instant invention refers to fresh mature seeds having color 161D to 161C and dried mature seeds showing color 164B (p. 12, par. 0053).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification has only described that the deposited line comprising the recited markers are linked to a specific QTL that confers fresh mature seeds having color 161D to 161C and dried mature seeds showing color 164B.
However, and as noted above, the specification encompasses a far greater genus of plants: the claimed markers may be genetically linked to one or more than one 
Thus, the specification has failed to either describe a representative number of eggplants with QTLs that confer that traits as claimed, or conversely, the particular QTLs that confer the traits as claimed.
Moreover, the claims are directed to a QTL linked to various combinations of markers that may lead to one or all of the recited seed colors: the specification has not, in fact, described that the QTL leads to only one of the claimed seed colors or which combinations of markers yields the plant as broadly claimed, or which combinations of QTLs and markers led to the plants as encompassed by claims 3 and 4.
A description of a representative number of species from the exhaustive genus of plants as encompassed by the claims is critical in light of the state of the art: the art describes that the claimed markers were known to be naturally present in eggplant while eggplant seeds are known to be white in color (see Attachment A in the Office action dated 29 May 2020; see Fukuoka et al and Swe et al).
Thus, the skilled artisan would be unable to distinguish between the plants as encompassed by the claims and those plants which are naturally occurring or found in the prior art.
The same is true of the nucleic acids as encompassed by instant claims 18 and 19: while the specification describes that the QTL in the deposited line and which is linked to the claimed markers confers the phenotypes as claimed, the specification has failed to describe any other nucleic acid which causes a novel seed color.
In other words, the specification has failed to describe, in fact, any nucleic acid or part thereof that causes the seed color as claimed.

Given the lack of written description in the specification with regard to the genus of eggplant plants as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because the claimed QTL is genetically linked to the markers of claim 1 (Applicant response dated 28 September 2020, p. 11, section VI). 
This argument is not found to be persuasive the specification does not, in fact, describe one or more QTLs as encompassed by the claims that leads to seeds having one or more of the claimed seed colors. 
Moreover, a description of a representative number of plants or the particular QTL that confers the phenotypes as claimed is critical in light of the state of the art: the claimed markers were known to be naturally present in eggplant while eggplant seeds are known to be white in color.
Thus, contrary to Applicant’s position, the skilled artisan would be unable to determine if a plant falls within the scope of the claims.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 REMAIN rejected for the reasons as set forth in the Office action dated 29 May 2020 under 35 U.S.C. 102(a)(1) as being Fukuoka et al (Gene, 2010, 450, 76-84) as evidenced by Swe et al (2001, J. of Agriculture, Forestry, Livestock and Fishery Sciences, September: 39-47).
Claims 1-19 are drawn broadly to an eggplant plant comprising “a” QTL that when homozygously present leads to the production of seeds with an off-white, creamy white, beige, very light yellow or light grayish color and wherein the QTL is the same that is present in the genome of a plant grown from seed of deposit number NCIMB 42507 and is linked to at least one marker of SEQ ID NO: 1, 3, 5, 7 and 15, and at least one marker of SEQ ID NO: 9, 11, 13, wherein the seed has a lighter color, seeds of said eggplant, progeny of said eggplant, propagation material of said eggplant, fruit from said eggplant and a nucleic acid that causes said seed colors and is linked to at least one of the aforementioned markers.
As discussed above, the plants as claimed encompasses more than just the deposited variety: the claimed markers may be genetically linked to one or more than one QTL that confers seeds with an off-white, creamy white, beige, very light yellow or light grayish color or seed coats that have reduced brown pigments.
et al disclose GenBank Accession No. FS081981, FS084904, FS011302 and FS001165 from eggplant and which has 100% sequence identity to SEQ ID NO: 11, 13, 15 and 9 of the instant invention (see Attachment A in the Office action dated 29 May 2020). Fukuoka et al disclose seeds and propagation material from eggplants (p. 77, Table 1). These plants would necessarily comprise seeds that would be progeny comprising the aforementioned markers.
Swe et al disclose that is was known in the prior art that cultivated eggplant yield seeds that are white (p. 41, ¶ 1).
It is noted that the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a 
Here, Fukuoka et al disclose that the markers as instantly claimed are naturally occurring in an eggplant plant. Moreover, Swe et al disclose that cultivated eggplants have white seeds. As such, it is necessarily follows that these markers are linked to a QTL that lead to seeds with the colors as instantly claimed and that said plants would comprise a nucleic acid molecule as claimed that causes the claimed seed colors.
	Therefore, an eggplant plant comprising “a” QTL that when homozygously present leads to the production of seeds with an off-white, creamy white, beige, very light yellow or light grayish color and wherein the QTL is the same that is present in the genome of a plant grown from seed of deposit number NCIMB 42507 and is linked to at least one marker of SEQ ID NO: 1, 3, 5, 7 and 15, and at least one marker of SEQ ID NO: 9, 11, 13, wherein the seed has a lighter color, seeds of said eggplant, progeny of said eggplant, propagation material of said eggplant, fruit from said eggplant and a nucleic acid that causes novel seed color and is linked to at least one of the aforementioned markers is anticipated by Fukuoka et al as evidenced by Swe et al.

	Response to Arguments
	Applicant traverses the rejection of the claims because not all of the claim limitations are met and because the claims have been amended to recite that the QTL is linked to particular sequence markers that are not disclosed (Applicant response dated 28 September 2020, p. 11, last ¶ bridging p. 12).
et al disclose that the markers as instantly claimed are naturally occurring in an eggplant plant while Swe et al disclose that cultivated eggplants have white seeds. 
As such, it is necessarily follows that these markers are linked to a QTL that lead to seeds with the colors as instantly claimed and that said plants would comprise a nucleic acid molecule as claimed that causes the claimed seed colors.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662